72V-/5"
                               ELECTRONIC RECORD




COA#       12-14-00225-CR                        OFFENSE:        49.04


           Fatima Rahman v. The State of
STYLE:     Texas                                 COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    114th District Court


DATE: 5/13/2015                  Publish: NO     TC CASE #:      114-1451-10




                        IN THE COURT OF CRIMINAL APPEALS


          Fatima Rahman v. The State of
STYLE:    Texas                                       CCA#:              izh-/?
         APPELLAAJT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Reru&b                                       JUDGE:

DATE:      JV/D7lp-0/r                                SIGNED:                           PC:

JUDGE:       frdU (MAsUi^-                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD